
	
		II
		111th CONGRESS
		2d Session
		S. 2964
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 28, 2010
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend titles XVIII, XIX, and XXI of the
		  Social Security Act to prevent fraud, waste, and abuse under Medicare,
		  Medicaid, and CHIP, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Strengthening Program Integrity and
			 Accountability in Health Care Act.
			(b)Table of contentsThe table of contents of this title is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					TITLE I—Medicare, Medicaid, and CHIP
					Sec. 101. Provider screening and other enrollment requirements
				under Medicare, Medicaid, and CHIP.
					Sec. 102. Enhanced Medicare and Medicaid program integrity
				provisions.
					Sec. 103. Elimination of duplication between the Healthcare
				Integrity and Protection Data Bank and the National Practitioner Data
				Bank.
					Sec. 104. Maximum
				period for submission of Medicare claims reduced to not more than 12
				months.
					Sec. 105. Physicians
				who order items or services required to be Medicare enrolled physicians or
				eligible professionals.
					Sec. 106. Requirement
				for physicians to provide documentation on referrals to programs at high risk
				of waste and abuse.
					Sec. 107. Face to
				face encounter with patient required before physicians may certify eligibility
				for home health services or durable medical equipment under
				Medicare.
					Sec. 108. Enhanced
				penalties.
					Sec. 109. Medicare
				self-referral disclosure protocol.
					Sec. 110. Expansion of the Recovery Audit Contractor (RAC)
				program.
					Sec. 111. Requirements for the transmission of management
				implication reports by the HHS OIG.
					Sec. 112. Medical ID theft information sharing program and
				clearinghouse.
					TITLE II—Additional Medicaid Provisions
					Sec. 201. Termination
				of provider participation under Medicaid if terminated under Medicare or other
				State plan.
					Sec. 202. Medicaid
				exclusion from participation relating to certain ownership, control, and
				management affiliations.
					Sec. 203. Billing
				agents, clearinghouses, or other alternate payees required to register under
				Medicaid.
					Sec. 204. Requirement
				to report expanded set of data elements under MMIS to detect fraud and
				abuse.
					Sec. 205. Prohibition on payments to institutions or entities
				located outside of the United States.
					Sec. 206. Overpayments.
					Sec. 207. Mandatory State use of national correct coding
				initiative.
					Sec. 208. Payment for illegal unapproved drugs.
					Sec. 209. General effective date.
					TITLE III—Additional provisions
					Sec. 301. Requiring individuals or entities that participate in
				or conduct activities under Federal health care programs to comply with certain
				Congressional requests.
					Sec. 302. Amendments to the False Claims Act.
					Sec. 303. Dismissal of certain actions or claims under the
				False Claims Act.
				
			IMedicare, Medicaid, and CHIP
			101.Provider screening and other enrollment
			 requirements under Medicare, Medicaid, and CHIP
				(a)MedicareSection 1866(j) of the Social Security Act
			 (42 U.S.C. 1395cc(j)) is amended—
					(1)in paragraph (1)(A), by adding at the end
			 the following: Such process shall include screening of providers and
			 suppliers in accordance with paragraph (2), a provisional period of enhanced
			 oversight in accordance with paragraph (3), disclosure requirements in
			 accordance with paragraph (4), the imposition of temporary enrollment moratoria
			 in accordance with paragraph (5), and the establishment of compliance programs
			 in accordance with paragraph (6).;
					(2)by redesignating paragraph (2) as paragraph
			 (7); and
					(3)by inserting after paragraph (1) the
			 following:
						
							(2)Provider screening
								(A)ProceduresNot later than 180 days after the date of
				enactment of this paragraph, the Secretary, in consultation with the Inspector
				General of the Department of Health and Human Services, shall establish
				procedures under which screening is conducted with respect to providers of
				medical or other items or services and suppliers under the program under this
				title, the Medicaid program under title XIX, and the CHIP program under title
				XXI.
								(B)Level of screeningThe Secretary shall determine the level of
				screening conducted under this paragraph according to the risk of fraud, waste,
				and abuse, as determined by the Secretary, with respect to the category of
				provider of medical or other items or services or supplier. Such
				screening—
									(i)shall include a licensure check, which may
				include such checks across States; and
									(ii)may, as the Secretary determines
				appropriate based on the risk of fraud, waste, and abuse described in the
				preceding sentence, include—
										(I)a criminal background check;
										(II)fingerprinting;
										(III)unscheduled and unannounced site visits,
				including preenrollment site visits;
										(IV)database checks (including such checks
				across States); and
										(V)such other screening as the Secretary
				determines appropriate.
										(C)Application fees
									(i)Institutional providersExcept as provided in clause (ii), the
				Secretary shall impose a fee on each institutional provider of medical or other
				items or services or supplier (such as a hospital or skilled nursing facility)
				with respect to which screening is conducted under this paragraph in an amount
				equal to—
										(I)for 2011, $500; and
										(II)for 2012 and each subsequent year, the
				amount determined under this clause for the preceding year, adjusted by the
				percentage change in the consumer price index for all urban consumers (all
				items; United States city average) for the 12-month period ending with June of
				the previous year.
										(ii)Hardship exception; waiver for certain
				medicaid providersThe
				Secretary may, on a case-by-case basis, exempt a provider of medical or other
				items or services or supplier from the imposition of an application fee under
				this subparagraph if the Secretary determines that the imposition of the
				application fee would result in a hardship. The Secretary may waive the
				application fee under this subparagraph for providers enrolled in a State
				Medicaid program for whom the State demonstrates that imposition of the fee
				would impede beneficiary access to care.
									(iii)Use of fundsAmounts collected as a result of the
				imposition of a fee under this subparagraph shall be used by the Secretary for
				program integrity efforts, including to cover the costs of conducting screening
				under this paragraph and to carry out this subsection and section 1128J.
									(D)Application and enforcement
									(i)New providers of services and
				suppliersThe screening under
				this paragraph shall apply, in the case of a provider of medical or other items
				or services or supplier who is not enrolled in the program under this title,
				title XIX, or title XXI as of the date of enactment of this paragraph, on or
				after the date that is 1 year after such date of enactment.
									(ii)Current providers of services and
				suppliersThe screening under
				this paragraph shall apply, in the case of a provider of medical or other items
				or services or supplier who is enrolled in the program under this title, title
				XIX, or title XXI as of such date of enactment, on or after the date that is 2
				years after such date of enactment.
									(iii)Revalidation of enrollmentEffective beginning on the date that is 180
				days after such date of enactment, the screening under this paragraph shall
				apply with respect to the revalidation of enrollment of a provider of medical
				or other items or services or supplier in the program under this title, title
				XIX, or title XXI.
									(iv)Limitation on enrollment and revalidation
				of enrollmentIn no case may
				a provider of medical or other items or services or supplier who has not been
				screened under this paragraph be initially enrolled or reenrolled in the
				program under this title, title XIX, or title XXI on or after the date that is
				3 years after such date of enactment.
									(E)Expedited rulemakingThe Secretary may promulgate an interim
				final rule to carry out this paragraph.
								(3)Provisional period of enhanced oversight
				for new providers of services and suppliers
								(A)In generalThe Secretary shall establish procedures to
				provide for a provisional period of not less than 30 days and not more than 1
				year during which new providers of medical or other items or services and
				suppliers, as the Secretary determines appropriate, including categories of
				providers or suppliers, would be subject to enhanced oversight, such as
				prepayment review and payment caps, under the program under this title, the
				Medicaid program under title XIX, and the CHIP program under title XXI.
								(B)ImplementationThe Secretary may establish by program
				instruction or otherwise the procedures under this paragraph.
								(4)Increased disclosure requirements
								(A)DisclosureA provider of medical or other items or
				services or supplier who submits an application for enrollment or revalidation
				of enrollment in the program under this title, title XIX, or title XXI on or
				after the date that is 1 year after the date of enactment of this paragraph
				shall disclose (in a form and manner and at such time as determined by the
				Secretary) any current or previous affiliation (directly or indirectly) with a
				provider of medical or other items or services or supplier that has uncollected
				debt, has been or is subject to a payment suspension under a Federal health
				care program (as defined in section 1128B(f)), has been excluded from
				participation under the program under this title, the Medicaid program under
				title XIX, or the CHIP program under title XXI, or has had its billing
				privileges denied or revoked.
								(B)Authority to deny enrollmentIf the Secretary determines that such
				previous affiliation poses an undue risk of fraud, waste, or abuse, the
				Secretary may deny such application. Such a denial shall be subject to appeal
				in accordance with paragraph (7).
								(5)Authority to adjust payments of providers
				of services and suppliers with the same tax identification number for past-due
				obligations
								(A)In generalNotwithstanding any other provision of this
				title, in the case of an applicable provider of services or supplier, the
				Secretary may make any necessary adjustments to payments to the applicable
				provider of services or supplier under the program under this title in order to
				satisfy any past-due obligations described in subparagraph (B)(ii) of an
				obligated provider of services or supplier.
								(B)DefinitionsIn this paragraph:
									(i)In generalThe term applicable provider of
				services or supplier means a provider of services or supplier that has
				the same taxpayer identification number assigned under section 6109 of the
				Internal Revenue Code of 1986 as is assigned to the obligated provider of
				services or supplier under such section, regardless of whether the applicable
				provider of services or supplier is assigned a different billing number or
				national provider identification number under the program under this title than
				is assigned to the obligated provider of services or supplier.
									(ii)Obligated provider of services or
				supplierThe term
				obligated provider of services or supplier means a provider of
				services or supplier that owes a past-due obligation under the program under
				this title (as determined by the Secretary).
									(6)Temporary moratorium on enrollment of new
				providers
								(A)In generalThe Secretary may impose a temporary
				moratorium on the enrollment of new providers of services and suppliers,
				including categories of providers of services and suppliers, in the program
				under this title, under the Medicaid program under title XIX, or under the CHIP
				program under title XXI if the Secretary determines such moratorium is
				necessary to prevent or combat fraud, waste, or abuse under either such
				program.
								(B)Limitation on reviewThere shall be no judicial review under
				section 1869, section 1878, or otherwise, of a temporary moratorium imposed
				under subparagraph (A).
								(7)Compliance programs
								(A)In generalOn or after the date of implementation
				determined by the Secretary under subparagraph (C), a provider of medical or
				other items or services or supplier within a particular industry sector or
				category shall, as a condition of enrollment in the program under this title,
				title XIX, or title XXI, establish a compliance program that contains the core
				elements established under subparagraph (B) with respect to that provider or
				supplier and industry or category.
								(B)Establishment of core
				elementsThe Secretary, in
				consultation with the Inspector General of the Department of Health and Human
				Services, shall establish core elements for a compliance program under
				subparagraph (A) for providers or suppliers within a particular industry or
				category.
								(C)Timeline for implementationThe Secretary shall determine the timeline
				for the establishment of the core elements under subparagraph (B) and the date
				of the implementation of subparagraph (A) for providers or suppliers within a
				particular industry or category. The Secretary shall, in determining such date
				of implementation, consider the extent to which the adoption of compliance
				programs by a provider of medical or other items or services or supplier is
				widespread in a particular industry sector or with respect to a particular
				provider or supplier
				category.
								.
					(b)Medicaid
					(1)State plan amendmentSection 1902(a) of the Social Security Act
			 (42 U.S.C. 1396a(a)) is amended—
						(A)in subsection (a)—
							(i)by striking and at the end
			 of paragraph (72);
							(ii)by striking the period at the end of
			 paragraph (73) and inserting a semicolon; and
							(iii)by inserting after paragraph (73) the
			 following:
								
									(74)provide that the State shall comply with
				provider and supplier screening, oversight, and reporting requirements in
				accordance with subsection (ii);
									;
				and
							(B)by adding at the end the following:
							
								(ii)Provider and supplier screening, oversight,
				and reporting requirementsFor purposes of subsection (a)(74), the
				requirements of this subsection are the following:
									(1)ScreeningThe State complies with the process for
				screening providers and suppliers under this title, as established by the
				Secretary under section 1886(j)(2).
									(2)Provisional period of enhanced oversight
				for new providers and suppliersThe State complies with procedures to
				provide for a provisional period of enhanced oversight for new providers and
				suppliers under this title, as established by the Secretary under section
				1886(j)(3).
									(3)Disclosure requirementsThe State requires providers and suppliers
				under the State plan or under a waiver of the plan to comply with the
				disclosure requirements established by the Secretary under section
				1886(j)(4).
									(4)Temporary moratorium on enrollment of new
				providers or suppliers
										(A)Temporary moratorium imposed by the
				Secretary
											(i)In generalSubject to clause (ii), the State complies
				with any temporary moratorium on the enrollment of new providers or suppliers
				imposed by the Secretary under section 1886(j)(6).
											(ii)ExceptionA State shall not be required to comply
				with a temporary moratorium described in clause (i) if the State determines
				that the imposition of such temporary moratorium would adversely impact
				beneficiaries' access to medical assistance.
											(B)Moratorium on enrollment of providers and
				suppliersAt the option of
				the State, the State imposes, for purposes of entering into participation
				agreements with providers or suppliers under the State plan or under a waiver
				of the plan, periods of enrollment moratoria, or numerical caps or other
				limits, for providers or suppliers identified by the Secretary as being at
				high-risk for fraud, waste, or abuse as necessary to combat fraud, waste, or
				abuse, but only if the State determines that the imposition of any such period,
				cap, or other limits would not adversely impact beneficiaries' access to
				medical assistance.
										(5)Compliance programsThe State requires providers and suppliers
				under the State plan or under a waiver of the plan to establish, in accordance
				with the requirements of section 1866(j)(7), a compliance program that contains
				the core elements established under subparagraph (B) of that section 1866(j)(7)
				for providers or suppliers within a particular industry or category.
									(6)Reporting of adverse provider
				actionsThe State complies
				with the national system for reporting criminal and civil convictions,
				sanctions, negative licensure actions, and other adverse provider actions to
				the Secretary, through the Administrator of the Centers for Medicare &
				Medicaid Services, in accordance with regulations of the Secretary.
									(7)Enrollment and npi of ordering or referring
				providersThe State
				requires—
										(A)all ordering or referring physicians or
				other professionals to be enrolled under the State plan or under a waiver of
				the plan as a participating provider; and
										(B)the national provider identifier of any
				ordering or referring physician or other professional to be specified on any
				claim for payment that is based on an order or referral of the physician or
				other professional.
										(8)Other state oversightNothing in this subsection shall be
				interpreted to preclude or limit the ability of a State to engage in provider
				and supplier screening or enhanced provider and supplier oversight activities
				beyond those required by the
				Secretary.
									.
						(2)Disclosure of Medicare terminated providers
			 and suppliers to statesThe
			 Administrator of the Centers for Medicare & Medicaid Services shall
			 establish a process for making available to the each State agency with
			 responsibility for administering a State Medicaid plan (or a waiver of such
			 plan) under title XIX of the Social Security Act or a child health plan under
			 title XXI the name, national provider identifier, and other identifying
			 information for any provider of medical or other items or services or supplier
			 under the Medicare program under title XVIII or under the CHIP program under
			 title XXI that is terminated from participation under that program within 30
			 days of the termination (and, with respect to all such providers or suppliers
			 who are terminated from the Medicare program on the date of enactment of this
			 Act, within 90 days of such date).
					(3)Conforming amendmentSection 1902(a)(23) of the Social Security
			 Act (42 U.S.C. 1396a), is amended by inserting before the semicolon at the end
			 the following: or by a provider or supplier to which a moratorium under
			 subsection (ii)(4) is applied during the period of such
			 moratorium.
					(c)CHIPSection 2107(e)(1) of the Social Security
			 Act (42 U.S.C. 1397gg(e)(1)) is amended—
					(1)by redesignating subparagraphs (D) through
			 (L) as subparagraphs (E) through (M), respectively; and
					(2)by inserting after subparagraph (C), the
			 following:
						
							(D)Subsections (a)(74) and (ii) of section
				1902 (relating to provider and supplier screening, oversight, and reporting
				requirements).
							.
					102.Enhanced Medicare and Medicaid program
			 integrity provisions
				(a)In generalPart A of title XI of the Social Security
			 Act (42 U.S.C. 1301 et seq.) is amended by inserting after section 1128F the
			 following new section:
					
						1128G.Medicare and Medicaid program integrity
				provisions
							(a)Data matching
								(1)Integrated data repository
									(A)Inclusion of certain data
										(i)In generalThe Integrated Data Repository of the
				Centers for Medicare & Medicaid Services shall include, at a minimum,
				claims and payment data from the following:
											(I)The programs under titles XVIII and XIX
				(including parts A, B, C, and D of title XVIII).
											(II)The program under title XXI.
											(III)Health-related programs administered by the
				Secretary of Veterans Affairs.
											(IV)Health-related programs administered by the
				Secretary of Defense.
											(V)The program of old-age, survivors, and
				disability insurance benefits established under title II.
											(VI)The Indian Health Service and the Contract
				Health Service program.
											(ii)Priority for inclusion of certain
				dataInclusion of the data
				described in subclause (I) of such clause in the Integrated Data Repository
				shall be a priority. Data described in subclauses (II) through (VI) of such
				clause shall be included in the Integrated Data Repository as
				appropriate.
										(B)Data sharing and matching
										(i)In generalThe Secretary shall enter into agreements
				with the individuals described in clause (ii) under which such individuals
				share and match data in the system of records of the respective agencies of
				such individuals with data in the system of records of the Department of Health
				and Human Services for the purpose of identifying potential fraud, waste, and
				abuse under the programs under titles XVIII and XIX.
										(ii)Individuals describedThe following individuals are described in
				this clause:
											(I)The Commissioner of Social Security.
											(II)The Secretary of Veterans Affairs.
											(III)The Secretary of Defense.
											(IV)The Director of the Indian Health
				Service.
											(iii)Definition of system of
				recordsFor purposes of this
				paragraph, the term system of records has the meaning given such
				term in section 552a(a)(5) of title 5, United States Code.
										(2)Access to claims and payment
				databasesFor purposes of
				conducting law enforcement and oversight activities and to the extent
				consistent with applicable information, privacy, security, and disclosure laws,
				including the regulations promulgated under the Health Insurance Portability
				and Accountability Act of 1996 and section 552a of title 5, United States Code,
				and subject to any information systems security requirements under such laws or
				otherwise required by the Secretary, the Inspector General of the Department of
				Health and Human Services and the Attorney General shall have access to claims
				and payment data of the Department of Health and Human Services and its
				contractors related to titles XVIII, XIX, and XXI.
								(b)OIG authority To obtain
				information
								(1)In generalNotwithstanding and in addition to any
				other provision of law, the Inspector General of the Department of Health and
				Human Services may, for purposes of protecting the integrity of the programs
				under titles XVIII and XIX, obtain information from any individual (including a
				beneficiary provided all applicable privacy protections are followed) or entity
				that—
									(A)is a provider of medical or other items or
				services, supplier, grant recipient, contractor, or subcontractor; or
									(B)directly or indirectly provides, orders,
				manufactures, distributes, arranges for, prescribes, supplies, or receives
				medical or other items or services payable by any Federal health care program
				(as defined in section 1128B(f)) regardless of how the item or service is paid
				for, or to whom such payment is made.
									(2)Inclusion of certain
				informationInformation which
				the Inspector General may obtain under paragraph (1) includes any supporting
				documentation necessary to validate claims for payment or payments under title
				XVIII or XIX, including a prescribing physician's medical records for an
				individual who is prescribed an item or service which is covered under part B
				of title XVIII, a covered part D drug (as defined in section 1860D–2(e)) for
				which payment is made under an MA–PD plan under part C of such title, or a
				prescription drug plan under part D of such title, and any records necessary
				for evaluation of the economy, efficiency, and effectiveness of the programs
				under titles XVIII and XIX.
								(c)Administrative remedy for knowing
				participation by beneficiary in health care fraud scheme
								(1)In generalIn addition to any other applicable
				remedies, if an applicable individual has knowingly participated in a Federal
				health care fraud offense or a conspiracy to commit a Federal health care fraud
				offense, the Secretary shall impose an appropriate administrative penalty
				commensurate with the offense or conspiracy.
								(2)Applicable individualFor purposes of paragraph (1), the term
				applicable individual means an individual—
									(A)entitled to, or enrolled for, benefits
				under part A of title XVIII or enrolled under part B of such title;
									(B)eligible for medical assistance under a
				State plan under title XIX or under a waiver of such plan; or
									(C)eligible for child health assistance under
				a child health plan under title XXI.
									(d)Reporting and returning of
				overpayments
								(1)In generalIf a person has received an overpayment,
				the person shall—
									(A)report and return the overpayment to the
				Secretary, the State, an intermediary, a carrier, or a contractor, as
				appropriate, at the correct address; and
									(B)notify the Secretary, State, intermediary,
				carrier, or contractor to whom the overpayment was returned in writing of the
				reason for the overpayment.
									(2)Deadline for reporting and returning
				overpaymentsAn overpayment
				must be reported and returned under paragraph (1) by the later of—
									(A)the date which is 60 days after the date on
				which the overpayment was identified; or
									(B)the date any corresponding cost report is
				due, if applicable.
									(3)EnforcementAny overpayment retained by a person after
				the deadline for reporting and returning the overpayment under paragraph (2) is
				an obligation (as defined in section 3729(b)(3) of title 31, United States
				Code) for purposes of section 3729 of such title.
								(4)DefinitionsIn this subsection:
									(A)Knowing and knowinglyThe terms knowing and
				knowingly have the meaning given those terms in section 3729(b) of
				title 31, United States Code.
									(B)OverpaymentThe term overpayment means any
				funds that a person receives or retains under title XVIII or XIX to which the
				person, after applicable reconciliation, is not entitled under such
				title.
									(C)Person
										(i)In generalThe term person means a
				provider of services, supplier, Medicaid managed care organization (as defined
				in section 1903(m)(1)(A)), Medicare Advantage organization (as defined in
				section 1859(a)(1)), or PDP sponsor (as defined in section
				1860D–41(a)(13)).
										(ii)ExclusionSuch term does not include a
				beneficiary.
										(e)Inclusion of national provider identifier
				on all applications and claimsThe Secretary shall promulgate a regulation
				that requires, not later than January 1, 2011, all providers of medical or
				other items or services and suppliers under the programs under titles XVIII and
				XIX that qualify for a national provider identifier to include their national
				provider identifier on all applications to enroll in such programs and on all
				claims for payment submitted under such
				programs.
							.
				(b)Access to data
					(1)Medicare part DSection 1860D–15(f)(2) of the Social
			 Security Act (42 U.S.C. 1395w–116(f)(2)) is amended by striking may be
			 used by and all that follows through the period at the end and
			 inserting “may be used—
						
							(A)by officers, employees, and contractors of
				the Department of Health and Human Services for the purposes of, and to the
				extent necessary in—
								(i)carrying out this section; and
								(ii)conducting oversight, evaluation, and
				enforcement under this title; and
								(B)by the Attorney General and the Comptroller
				General of the United States for the purposes of, and to the extent necessary
				in, carrying out health oversight
				activities.
							.
					(2)Data matchingSection 552a(a)(8)(B) of title 5, United
			 States Code, is amended—
						(A)in clause (vii), by striking
			 or at the end;
						(B)in clause (viii), by inserting
			 or after the semicolon; and
						(C)by adding at the end the following new
			 clause:
							
								(ix)matches performed by the Secretary of
				Health and Human Services or the Inspector General of the Department of Health
				and Human Services with respect to potential fraud, waste, and abuse, including
				matches of a system of records with non-Federal
				records;
								.
						(3)Matching agreements with the Commissioner
			 of Social SecuritySection
			 205(r) of the Social Security Act (42 U.S.C. 405(r)) is amended by adding at
			 the end the following new paragraph:
						
							(9)(A)The Commissioner of Social Security shall,
				upon the request of the Secretary or the Inspector General of the Department of
				Health and Human Services—
									(i)enter into an agreement with the Secretary
				or such Inspector General for the purpose of matching data in the system of
				records of the Social Security Administration and the system of records of the
				Department of Health and Human Services; and
									(ii)include in such agreement safeguards to
				assure the maintenance of the confidentiality of any information
				disclosed.
									(B)For purposes of this paragraph, the term
				system of records has the meaning given such term in section
				552a(a)(5) of title 5, United States
				Code.
								.
					(c)Withholding of federal matching payments
			 for States that fail To report enrollee encounter data in the Medicaid
			 Statistical Information SystemSection 1903(i) of the Social Security Act
			 (42 U.S.C. 1396b(i)) is amended—
					(1)in paragraph (23), by striking
			 or at the end;
					(2)in paragraph (24), by striking the period
			 at the end and inserting ; or; and
					(3)by adding at the end the following new
			 paragraph:.
						
							(25)with respect to any amounts expended for
				medical assistance for individuals for whom the State does not report enrollee
				encounter data (as defined by the Secretary) to the Medicaid Statistical
				Information System (MSIS) in a timely manner (as determined by the
				Secretary).
							.
					(d)Permissive exclusions and civil monetary
			 penalties
					(1)Permissive exclusionsSection 1128(b) of the Social Security Act
			 (42 U.S.C. 1320a–7(b)) is amended—
						(A)by striking clauses (i) and (ii) of
			 paragraph (15)(A) and inserting the following:
							
								(i)who has or had a direct or indirect
				ownership or control interest in the sanctioned entity and who knew or should
				have known (as defined in section 1128A(i)(7)) of the action constituting the
				basis for the conviction or exclusion described in subparagraph (B); or
								(ii)who is or was an officer or managing
				employee (as defined in section 1126(b)) of such an entity at the time of the
				action constituting the basis for the conviction or exclusion so
				described.
								;
				and
						(B)by adding at the end the following new
			 paragraph:
							
								(16)Making false statements or
				misrepresentation of material factsAny individual or entity that knowingly
				makes or causes to be made any false statement, omission, or misrepresentation
				of a material fact in any application, agreement, bid, or contract to
				participate or enroll as a provider of services or supplier under a Federal
				health care program (as defined in section 1128B(f)), including Medicare
				Advantage organizations under part C of title XVIII, prescription drug plan
				sponsors under part D of title XVIII, Medicaid managed care organizations under
				title XIX, and entities that apply to participate as providers of services or
				suppliers in such managed care organizations and such
				plans.
								.
						(2)Civil monetary penalties
						(A)In generalSection 1128A(a) of the Social Security Act
			 (42 U.S.C. 1320a–7a(a)) is amended—
							(i)in paragraph (1)(D), by striking was
			 excluded and all that follows through the period at the end and
			 inserting was excluded from the Federal health care program (as defined
			 in section 1128B(f)) under which the claim was made pursuant to Federal
			 law.;
							(ii)in paragraph (6), by striking
			 or at the end;
							(iii)by inserting after paragraph (7), the
			 following new paragraphs:
								
									(8)orders or prescribes a medical or other
				item or service during a period in which the person was excluded from a Federal
				health care program (as so defined), in the case where the person knows or
				should know that a claim for such medical or other item or service will be made
				under such a program;
									(9)knowingly makes or causes to be made any
				false statement, omission, or misrepresentation of a material fact in any
				application, bid, or contract to participate or enroll as a provider of
				services or a supplier under a Federal health care program (as so defined),
				including Medicare Advantage organizations under part C of title XVIII,
				prescription drug plan sponsors under part D of title XVIII, Medicaid managed
				care organizations under title XIX, and entities that apply to participate as
				providers of services or suppliers in such managed care organizations and such
				plans;
									(10)knows of an overpayment (as defined in
				paragraph (4) of section 1128G(d)) and does not report and return the
				overpayment in accordance with such
				section;
									;
							(iv)in the first sentence—
								(I)by striking the or after
			 prohibited relationship occurs;; and
								(II)by striking act) and
			 inserting act; or in cases under paragraph (9), $50,000 for each false
			 statement or misrepresentation of a material fact); and
								(v)in the second sentence, by striking
			 purpose) and inserting purpose; or in cases under
			 paragraph (9), an assessment of not more than 3 times the total amount claimed
			 for each item or service for which payment was made based upon the application
			 containing the false statement or misrepresentation of a material
			 fact).
							(B)Clarification of treatment of certain
			 charitable and other innocuous programsSection 1128A(i)(6) of the Social Security
			 Act (42 U.S.C. 1320a–7a(i)(6)) is amended—
							(i)in subparagraph (C), by striking
			 or at the end;
							(ii)in subparagraph (D), as redesignated by
			 section 4331(e) of the Balanced Budget Act of 1997 (Public Law 105–33), by
			 striking the period at the end and inserting a semicolon;
							(iii)by redesignating subparagraph (D), as added
			 by section 4523(c) of such Act, as subparagraph (E) and striking the period at
			 the end and inserting ; or; and
							(iv)by adding at the end the following new
			 subparagraphs:
								
									(F)any other remuneration which promotes
				access to care and poses a low risk of harm to patients and Federal health care
				programs (as defined in section 1128B(f) and designated by the Secretary under
				regulations);
									(G)the offer or transfer of items or services
				for free or less than fair market value by a person, if—
										(i)the items or services consist of coupons,
				rebates, or other rewards from a retailer;
										(ii)the items or services are offered or
				transferred on equal terms available to the general public, regardless of
				health insurance status; and
										(iii)the offer or transfer of the items or
				services is not tied to the provision of other items or services reimbursed in
				whole or in part by the program under title XVIII or a State health care
				program (as defined in section 1128(h));
										(H)the offer or transfer of items or services
				for free or less than fair market value by a person, if—
										(i)the items or services are not offered as
				part of any advertisement or solicitation;
										(ii)the items or services are not tied to the
				provision of other services reimbursed in whole or in part by the program under
				title XVIII or a State health care program (as so defined);
										(iii)there is a reasonable connection between
				the items or services and the medical care of the individual; and
										(iv)the person provides the items or services
				after determining in good faith that the individual is in financial need;
				or
										(I)effective on a date specified by the
				Secretary (but not earlier than January 1, 2011), the waiver by a PDP sponsor
				of a prescription drug plan under part D of title XVIII or an MA organization
				offering an MA–PD plan under part C of such title of any copayment for the
				first fill of a covered part D drug (as defined in section 1860D–2(e)) that is
				a generic drug for individuals enrolled in the prescription drug plan or MA–PD
				plan,
				respectively.
									.
							(e)Testimonial subpoena authority in
			 exclusion-Only casesSection
			 1128(f) of the Social Security Act (42 U.S.C. 1320a–7(f)) is amended by adding
			 at the end the following new paragraph:
					
						(4)The provisions of subsections (d) and (e)
				of section 205 shall apply with respect to this section to the same extent as
				they are applicable with respect to title II. The Secretary may delegate the
				authority granted by section 205(d) (as made applicable to this section) to the
				Inspector General of the Department of Health and Human Services for purposes
				of any investigation under this
				section.
						.
				(f)Revising the intent requirement for health
			 care fraudSection 1128B of
			 the Social Security Act (42 U.S.C. 1320a–7b) is amended by adding at the end
			 the following new subsection:
					
						(g)With respect to violations of this section,
				a person need not have actual knowledge of this section or specific intent to
				commit a violation of this
				section.
						.
				(g)Surety bond requirements
					(1)Durable medical equipmentSection 1834(a)(16)(B) of the Social
			 Security Act (42 U.S.C. 1395m(a)(16)(B)) is amended by inserting that
			 the Secretary determines is commensurate with the volume of the billing of the
			 supplier before the period at the end.
					(2)Home health agenciesSection 1861(o)(7)(C) of the Social
			 Security Act (42 U.S.C. 1395x(o)(7)(C)) is amended by inserting that the
			 Secretary determines is commensurate with the volume of the billing of the home
			 health agency before the semicolon at the end.
					(3)Requirements for certain other providers of
			 services and suppliersSection 1862 of the Social Security Act (42
			 U.S.C. 1395y) is amended by adding at the end the following new
			 subsection:
						
							(n)Requirement of a surety bond for certain
				providers of services and suppliers
								(1)In generalThe Secretary may require a provider of
				services or supplier described in paragraph (2) to provide the Secretary on a
				continuing basis with a surety bond in a form specified by the Secretary in an
				amount (not less than $50,000) that the Secretary determines is commensurate
				with the volume of the billing of the provider of services or supplier. The
				Secretary may waive the requirement of a bond under the preceding sentence in
				the case of a provider of services or supplier that provides a comparable
				surety bond under State law.
								(2)Provider of services or supplier
				describedA provider of
				services or supplier described in this paragraph is a provider of services or
				supplier the Secretary determines appropriate based on the level of risk
				involved with respect to the provider of services or supplier, and consistent
				with the surety bond requirements under sections 1834(a)(16)(B) and
				1861(o)(7)(C).
								.
					(h)Suspension of Medicare and Medicaid
			 payments pending investigation of credible allegations of fraud
					(1)MedicareSection 1862 of the Social Security Act (42
			 U.S.C. 1395y), as amended by subsection (g)(3), is amended by adding at the end
			 the following new subsection:
						
							(o)Suspension authority
								(1)In generalThe Secretary shall suspend payment to a
				provider of services or supplier under this title pending an investigation of
				credible allegations of fraud against the provider of services or supplier,
				unless the Secretary finds good cause not to suspend such payment.
								(2)ConsultationThe Secretary shall consult with the
				Inspector General of the Department of Health and Human Services in determining
				whether there is a credible allegation of fraud against a provider of services
				or supplier.
								(3)Promulgation of regulationsThe Secretary shall promulgate regulations
				to carry out this subsection and section
				1903(i)(2)(C).
								.
					(2)MedicaidSection 1903(i)(2) of such Act (42 U.S.C.
			 1396b(i)(2)) is amended—
						(A)in subparagraph (A), by striking
			 or at the end; and
						(B)by inserting after subparagraph (B), the
			 following:
							
								(C)by any individual or entity to whom the
				State has failed to suspend payments under the plan during any period when
				there is pending an investigation of a credible allegation of fraud against the
				individual or entity, as determined by the State in accordance with regulations
				promulgated by the Secretary for purposes of section 1862(o) and this
				subparagraph, unless the State determines in accordance with such regulations
				there is good cause not to suspend such payments;
				or
								.
						(i)Extension of number of days in which
			 medicare claims are required To be paid in order to prevent or combat fraud,
			 waste, or abuse
					(1)Part A claimsSection 1816(c)(2) of the Social Security
			 Act (42 U.S.C. 1395h(c)(2)) is amended—
						(A)in subparagraph (B)(ii)(V), by striking
			 with respect and inserting subject to subparagraph (D),
			 with respect; and
						(B)by adding at the end the following new
			 subparagraph:
							
								(D)(i)Upon a determination by the Secretary that
				there is a likelihood of fraud, waste, or abuse involving a particular category
				of providers of services or suppliers, categories of providers of services or
				suppliers in a certain geographic area, or individual providers of services or
				suppliers, the Secretary shall extend the number of calendar days described in
				subparagraph (B)(ii)(V) to—
										(I)up to 365 calendar days with respect to
				claims submitted by—
											(aa)categories of providers of services or
				suppliers; or
											(bb)categories of providers of services or
				suppliers in a certain geographic area; or
											(II)such time that the Secretary determines is
				necessary to ensure that the claims with respect to individual providers of
				services or suppliers are clean claims.
										(ii)During the extended period of time under
				subclauses (I) and (II) of clause (ii), the Secretary shall engage in
				heightened scrutiny of claims, such as prepayment review and other methods the
				Secretary determines to be appropriate.
									(iii)Not later than 90 days after the date of
				enactment of this subparagraph and not less than annually thereafter, the
				Inspector General of the Department of Health and Human Services shall submit
				to the Secretary a report containing recommendations with respect to the
				application of this subparagraph and section 1842(c)(2)(D). Not later than 60
				days after receiving such a report, the Secretary shall submit to the Inspector
				General a written response to the recommendations contained in the
				report.
									(iv)There shall be no administrative or
				judicial review under section 1869, section 1878, or otherwise of the
				implementation of this subparagraph by the
				Secretary.
									.
						(2)Part B claimsSection 1842(c)(2) of the Social Security
			 Act (42 U.S.C. 1395u(c)(2)) is amended—
						(A)in subparagraph (B)(ii)(V), by striking
			 with respect and inserting subject to subparagraph (D),
			 with respect; and
						(B)by adding at the end the following new
			 subparagraph:
							
								(D)(i)Upon a determination by the Secretary that
				there is a likelihood of fraud, waste, or abuse involving a particular category
				of providers of services or suppliers, categories of providers of services or
				suppliers in a certain geographic area, or individual providers of services or
				suppliers, the Secretary shall extend the number of calendar days described in
				subparagraph (B)(ii)(V) to—
										(I)up to 365 calendar days with respect to
				claims submitted by—
											(aa)categories of providers of services or
				suppliers; or
											(bb)categories of providers of services or
				suppliers in a certain geographic area; or
											(II)such time that the Secretary determines is
				necessary to ensure that the claims with respect to individual providers of
				services or suppliers are clean claims.
										(ii)During the extended period of time under
				subclauses (I) and (II) of clause (ii), the Secretary shall engage in
				heightened scrutiny of claims, such as prepayment review and other methods the
				Secretary determines to be appropriate.
									(iii)There shall be no administrative or
				judicial review under section 1869, section 1878, or otherwise of the
				implementation of this subparagraph by the
				Secretary.
									.
						(3)Effective date
						(A)In generalThe amendments made by this subsection
			 shall take effect on the day that is 6 months after the date of the enactment
			 of this Act.
						(B)Expediting implementationThe Secretary shall promulgate regulations
			 to carry out the amendments made by this subsection which may be effective and
			 final immediately on an interim basis as of the date of publication of the
			 interim final regulation. If the Secretary provides for an interim final
			 regulation, the Secretary shall provide for a period of public comment on such
			 regulation after the date of publication. The Secretary may change or revise
			 such regulation after completion of the period of public comment.
						(j)Increased funding To fight fraud and
			 abuse
					(1)In generalSection 1817(k) of the Social Security Act
			 (42 U.S.C. 1395i(k)) is amended—
						(A)by adding at the end the following new
			 paragraph:
							
								(7)Additional fundingIn addition to the funds otherwise
				appropriated to the Account from the Trust Fund under paragraphs (3) and (4)
				and for purposes described in paragraphs (3)(C) and (4)(A), there are hereby
				appropriated an additional $10,000,000 to such Account from such Trust Fund for
				each of fiscal years 2011 through 2020. The funds appropriated under this
				paragraph shall be allocated in the same proportion as the total funding
				appropriated with respect to paragraphs (3)(A) and (4)(A) was allocated with
				respect to fiscal year 2010, and shall be available without further
				appropriation until expended.
								;
				and
						(B)in paragraph (4)(A), by inserting “until
			 expended” after “appropriation”.
						(2)Indexing of amounts appropriated
						(A)Departments of Health and Human Services
			 and justiceSection
			 1817(k)(3)(A)(i) of the Social Security Act (42 U.S.C. 1395i(k)(3)(A)(i)) is
			 amended—
							(i)in subclause (III), by inserting
			 and at the end;
							(ii)in subclause (IV)—
								(I)by striking for each of fiscal years
			 2007, 2008, 2009, and 2010 and inserting for each fiscal year
			 after fiscal year 2006; and
								(II)by striking ; and and
			 inserting a period; and
								(iii)by striking subclause (V).
							(B)Office of the inspector general of the
			 department of health and human servicesSection 1817(k)(3)(A)(ii) of such Act (42
			 U.S.C. 1395i(k)(3)(A)(ii)) is amended—
							(i)in subclause (VIII), by inserting
			 and at the end;
							(ii)in subclause (IX)—
								(I)by striking for each of fiscal years
			 2008, 2009, and 2010 and inserting for each fiscal year after
			 fiscal year 2007; and
								(II)by striking ; and and
			 inserting a period; and
								(iii)by striking subclause (X).
							(C)Federal bureau of
			 investigationSection
			 1817(k)(3)(B) of the Social Security Act (42 U.S.C. 1395i(k)(3)(B)) is
			 amended—
							(i)in clause (vii), by inserting
			 and at the end;
							(ii)in clause (viii)—
								(I)by striking for each of fiscal years
			 2007, 2008, 2009, and 2010 and inserting for each fiscal year
			 after fiscal year 2006; and
								(II)by striking ; and and
			 inserting a period; and
								(iii)by striking clause (ix).
							(D)Medicare Integrity ProgramSection 1817(k)(4)(C) of the Social
			 Security Act (42 U.S.C. 1395i(k)(4)(C)) is amended by adding at the end the
			 following new clause:
							
								(ii)For each fiscal year after 2010, by the
				percentage increase in the consumer price index for all urban consumers (all
				items; United States city average) over the previous
				year.
								.
						(k)Medicare Integrity Program and Medicaid
			 Integrity Program
					(1)Medicare Integrity Program
						(A)Requirement to provide performance
			 statisticsSection 1893(c) of
			 the Social Security Act (42 U.S.C. 1395ddd(c)) is amended—
							(i)in paragraph (3), by striking
			 and at the end;
							(ii)by redesignating paragraph (4) as paragraph
			 (5); and
							(iii)by inserting after paragraph (3) the
			 following new paragraph:
								
									(4)the entity agrees to provide the Secretary
				and the Inspector General of the Department of Health and Human Services with
				such performance statistics (including the number and amount of overpayments
				recovered, the number of fraud referrals, and the return on investment of such
				activities by the entity) as the Secretary or the Inspector General may
				request;
				and
									.
							(B)Evaluations and annual reportSection 1893 of the Social Security Act (42
			 U.S.C. 1395ddd) is amended by adding at the end the following new
			 subsection:
							
								(i)Evaluations and annual report
									(1)EvaluationsThe Secretary shall conduct evaluations of
				eligible entities which the Secretary contracts with under the Program not less
				frequently than every 3 years.
									(2)Annual reportNot later than 180 days after the end of
				each fiscal year (beginning with fiscal year 2011), the Secretary shall submit
				a report to Congress which identifies—
										(A)the use of funds, including funds
				transferred from the Federal Hospital Insurance Trust Fund under section 1817
				and the Federal Supplementary Insurance Trust Fund under section 1841, to carry
				out this section; and
										(B)the effectiveness of the use of such
				funds.
										.
						(C)Flexibility in pursuing fraud and
			 abuseSection 1893(a) of the
			 Social Security Act (42 U.S.C. 1395ddd(a)) is amended by inserting , or
			 otherwise, after entities.
						(2)Medicaid Integrity Program
						(A)Requirement to provide performance
			 statisticsSection 1936(c)(2)
			 of the Social Security Act (42 U.S.C. 1396u–6(c)(2)) is amended—
							(i)by redesignating subparagraph (D) as
			 subparagraph (E); and
							(ii)by inserting after subparagraph (C) the
			 following new subparagraph:
								
									(D)The entity agrees to provide the Secretary
				and the Inspector General of the Department of Health and Human Services with
				such performance statistics (including the number and amount of overpayments
				recovered, the number of fraud referrals, and the return on investment of such
				activities by the entity) as the Secretary or the Inspector General may
				request.
									.
							(B)Evaluations and annual reportSection 1936(e) of the Social Security Act
			 (42 U.S.C. 1396u–7(e)) is amended—
							(i)by redesignating paragraph (4) as paragraph
			 (5); and
							(ii)by inserting after paragraph (3) the
			 following new paragraph:
								
									(4)EvaluationsThe Secretary shall conduct evaluations of
				eligible entities which the Secretary contracts with under the Program not less
				frequently than every 3
				years.
									.
							(l)Expanded Application of Hardship Waivers
			 for ExclusionsSection
			 1128(c)(3)(B) of the Social Security Act (42 U.S.C. 1320a–7(c)(3)(B)) is
			 amended by striking individuals entitled to benefits under part A of
			 title XVIII or enrolled under part B of such title, or both and
			 inserting beneficiaries (as defined in section 1128A(i)(5)) of that
			 program.
				103.Elimination of duplication between the
			 Healthcare Integrity and Protection Data Bank and the National Practitioner
			 Data Bank
				(a)Information reported by Federal agencies
			 and health plansSection
			 1128E of the Social Security Act (42 U.S.C. 1320a–7e) is amended—
					(1)by striking subsection (a) and inserting
			 the following:
						
							(a)In generalThe Secretary shall maintain a national
				health care fraud and abuse data collection program under this section for the
				reporting of certain final adverse actions (not including settlements in which
				no findings of liability have been made) against health care providers,
				suppliers, or practitioners as required by subsection (b), with access as set
				forth in subsection (d), and shall furnish the information collected under this
				section to the National Practitioner Data Bank established pursuant to the
				Health Care Quality Improvement Act of 1986 (42 U.S.C. 11101 et
				seq.).
							;
					(2)by striking subsection (d) and inserting
			 the following:
						
							(d)Access to reported information
								(1)AvailabilityThe information collected under this
				section shall be available from the National Practitioner Data Bank to the
				agencies, authorities, and officials which are provided under section 1921(b)
				information reported under section 1921(a).
								(2)Fees for disclosureThe Secretary may establish or approve
				reasonable fees for the disclosure of information under this section. The
				amount of such a fee may not exceed the costs of processing the requests for
				disclosure and of providing such information. Such fees shall be available to
				the Secretary to cover such
				costs.
								;
					(3)by striking subsection (f) and inserting
			 the following:
						
							(f)Appropriate coordinationIn implementing this section, the Secretary
				shall provide for the maximum appropriate coordination with part B of the
				Health Care Quality Improvement Act of 1986 (42 U.S.C. 11131 et seq.) and
				section 1921.
							;
				and
					(4)in subsection (g)—
						(A)in paragraph (1)(A)—
							(i)in clause (iii)—
								(I)by striking or State each
			 place it appears;
								(II)by redesignating subclauses (II) and (III)
			 as subclauses (III) and (IV), respectively; and
								(III)by inserting after subclause (I) the
			 following new subclause:
									
										(II)any dismissal or closure of the proceedings
				by reason of the provider, supplier, or practitioner surrendering their license
				or leaving the State or jurisdiction
										;
				and
								(ii)by striking clause (iv) and inserting the
			 following:
								
									(iv)Exclusion from participation in a Federal
				health care program (as defined in section
				1128B(f)).
									;
							(B)in paragraph (3)—
							(i)by striking subparagraphs (D) and (E);
			 and
							(ii)by redesignating subparagraph (F) as
			 subparagraph (D); and
							(C)in subparagraph (D) (as so redesignated),
			 by striking or State.
						(b)Information reported by State law or fraud
			 enforcement agenciesSection
			 1921 of the Social Security Act (42 U.S.C. 1396r–2) is amended—
					(1)in subsection (a)—
						(A)in paragraph (1)—
							(i)by striking system.—The State and
			 all that follows through the semicolon and inserting
			 system.—
								
									(A)Licensing or certification
				actionsThe State must have
				in effect a system of reporting the following information with respect to
				formal proceedings (as defined by the Secretary in regulations) concluded
				against a health care practitioner or entity by a State licensing or
				certification
				agency:
									;
							(ii)by redesignating subparagraphs (A) through
			 (D) as clauses (i) through (iv), respectively, and indenting
			 appropriately;
							(iii)in subparagraph (A)(iii) (as so
			 redesignated)—
								(I)by striking the license of
			 and inserting license or the right to apply for, or renew, a license
			 by; and
								(II)by inserting
			 nonrenewability, after voluntary surrender,;
			 and
								(iv)by adding at the end the following new
			 subparagraph:
								
									(B)Other final adverse actionsThe State must have in effect a system of
				reporting information with respect to any final adverse action (not including
				settlements in which no findings of liability have been made) taken against a
				health care provider, supplier, or practitioner by a State law or fraud
				enforcement agency.
									;
				and
							(B)in paragraph (2), by striking the
			 authority described in paragraph (1) and inserting a State
			 licensing or certification agency or State law or fraud enforcement
			 agency;
						(2)in subsection (b)—
						(A)by striking paragraph (2) and inserting the
			 following:
							
								(2)to State licensing or certification
				agencies and Federal agencies responsible for the licensing and certification
				of health care providers, suppliers, and licensed health care
				practitioners;
								;
						(B)in each of paragraphs (4) and (6), by
			 inserting , but only with respect to information provided pursuant to
			 subsection (a)(1)(A) before the comma at the end;
						(C)by striking paragraph (5) and inserting the
			 following:
							
								(5)to State law or fraud enforcement
				agencies,
								;
						(D)by redesignating paragraphs (7) and (8) as
			 paragraphs (8) and (9), respectively; and
						(E)by inserting after paragraph (6) the
			 following new paragraph:
							
								(7)to health plans (as defined in section
				1128C(c));
								;
				
						(3)by redesignating subsection (d) as
			 subsection (h), and by inserting after subsection (c) the following new
			 subsections:
						
							(d)Disclosure and correction of
				information
								(1)DisclosureWith respect to information reported
				pursuant to subsection (a)(1), the Secretary shall—
									(A)provide for disclosure of the information,
				upon request, to the health care practitioner who, or the entity that, is the
				subject of the information reported; and
									(B)establish procedures for the case where the
				health care practitioner or entity disputes the accuracy of the information
				reported.
									(2)CorrectionsEach State licensing or certification
				agency and State law or fraud enforcement agency shall report corrections of
				information already reported about any formal proceeding or final adverse
				action described in subsection (a), in such form and manner as the Secretary
				prescribes by regulation.
								(e)Fees for disclosureThe Secretary may establish or approve
				reasonable fees for the disclosure of information under this section. The
				amount of such a fee may not exceed the costs of processing the requests for
				disclosure and of providing such information. Such fees shall be available to
				the Secretary to cover such costs.
							(f)Protection from liability for
				reportingNo person or
				entity, including any agency designated by the Secretary in subsection (b),
				shall be held liable in any civil action with respect to any reporting of
				information as required under this section, without knowledge of the falsity of
				the information contained in the report.
							(g)ReferencesFor purposes of this section:
								(1)State licensing or certification
				agencyThe term State
				licensing or certification agency includes any authority of a State (or
				of a political subdivision thereof) responsible for the licensing of health
				care practitioners (or any peer review organization or private accreditation
				entity reviewing the services provided by health care practitioners) or
				entities.
								(2)State law or fraud enforcement
				agencyThe term State
				law or fraud enforcement agency includes—
									(A)a State law enforcement agency; and
									(B)a State Medicaid fraud control unit (as
				defined in section 1903(q)).
									(3)Final adverse action
									(A)In generalSubject to subparagraph (B), the term
				final adverse action includes—
										(i)civil judgments against a health care
				provider, supplier, or practitioner in State court related to the delivery of a
				health care item or service;
										(ii)State criminal convictions related to the
				delivery of a health care item or service;
										(iii)exclusion from participation in State
				health care programs (as defined in section 1128(h));
										(iv)any licensing or certification action
				described in subsection (a)(1)(A) taken against a supplier by a State licensing
				or certification agency; and
										(v)any other adjudicated actions or decisions
				that the Secretary shall establish by regulation.
										(B)ExceptionSuch term does not include any action with
				respect to a malpractice claim.
									;
				and
					(4)in subsection (h), as so redesignated, by
			 striking The Secretary and all that follows through the period
			 at the end and inserting In implementing this section, the Secretary
			 shall provide for the maximum appropriate coordination with part B of the
			 Health Care Quality Improvement Act of 1986 (42 U.S.C. 11131 et seq.) and
			 section 1128E..
					(c)Conforming amendmentSection 1128C(a)(1) of the Social Security
			 Act (42 U.S.C. 1320a–7c(a)(1)) is amended—
					(1)in subparagraph (C), by adding
			 and after the comma at the end;
					(2)in subparagraph (D), by striking ,
			 and and inserting a period; and
					(3)by striking subparagraph (E).
					(d)Transition process; effective date
					(1)In generalEffective on the date of enactment of this
			 Act, the Secretary of Health and Human Services (in this section referred to as
			 the Secretary) shall implement a transition process under which,
			 by not later than the end of the transition period described in paragraph (5),
			 the Secretary shall cease operating the Healthcare Integrity and Protection
			 Data Bank established under section 1128E of the Social Security Act (as in
			 effect before the effective date specified in paragraph (6)) and shall transfer
			 all data collected in the Healthcare Integrity and Protection Data Bank to the
			 National Practitioner Data Bank established pursuant to the Health Care Quality
			 Improvement Act of 1986 (42 U.S.C. 11101 et seq.). During such transition
			 process, the Secretary shall have in effect appropriate procedures to ensure
			 that data collection and access to the Healthcare Integrity and Protection Data
			 Bank and the National Practitioner Data Bank are not disrupted.
					(2)RegulationsThe Secretary shall promulgate regulations
			 to carry out the amendments made by subsections (a) and (b).
					(3)Funding
						(A)Availability of feesFees collected pursuant to section
			 1128E(d)(2) of the Social Security Act prior to the effective date specified in
			 paragraph (6) for the disclosure of information in the Healthcare Integrity and
			 Protection Data Bank shall be available to the Secretary, without fiscal year
			 limitation, for payment of costs related to the transition process described in
			 paragraph (1). Any such fees remaining after the transition period is complete
			 shall be available to the Secretary, without fiscal year limitation, for
			 payment of the costs of operating the National Practitioner Data Bank.
						(B)Availability of additional
			 fundsIn addition to the fees
			 described in subparagraph (A), any funds available to the Secretary or to the
			 Inspector General of the Department of Health and Human Services for a purpose
			 related to combating health care fraud, waste, or abuse shall be available to
			 the extent necessary for operating the Healthcare Integrity and Protection Data
			 Bank during the transition period, including systems testing and other
			 activities necessary to ensure that information formerly reported to the
			 Healthcare Integrity and Protection Data Bank will be accessible through the
			 National Practitioner Data Bank after the end of such transition period.
						(4)Special provision for access to the
			 national practitioner data bank by the department of veterans affairs
						(A)In generalNotwithstanding any other provision of law,
			 during the 1-year period that begins on the effective date specified in
			 paragraph (6), the information described in subparagraph (B) shall be available
			 from the National Practitioner Data Bank to the Secretary of Veterans Affairs
			 without charge.
						(B)Information describedFor purposes of subparagraph (A), the
			 information described in this subparagraph is the information that would, but
			 for the amendments made by this section, have been available to the Secretary
			 of Veterans Affairs from the Healthcare Integrity and Protection Data
			 Bank.
						(5)Transition period definedFor purposes of this subsection, the term
			 transition period means the period that begins on the date of
			 enactment of this Act and ends on the later of—
						(A)the date that is 1 year after such date of
			 enactment; or
						(B)the effective date of the regulations
			 promulgated under paragraph (2).
						(6)Effective
			 dateThe amendments made by
			 subsections (a), (b), and (c) shall take effect on the first day after the
			 final day of the transition period.
					104.Maximum period for submission of Medicare
			 claims reduced to not more than 12 months
				(a)Reducing maximum period for
			 submission
					(1)Part ASection 1814(a) of the Social Security Act
			 (42 U.S.C. 1395f(a)(1)) is amended—
						(A)in paragraph (1), by striking period
			 of 3 calendar years and all that follows through the semicolon and
			 inserting period ending 1 calendar year after the date of
			 service;; and
						(B)by adding at the end the following new
			 sentence: In applying paragraph (1), the Secretary may specify
			 exceptions to the 1 calendar year period specified in such
			 paragraph.
						(2)Part B
						(A)Section 1842(b)(3) of such Act (42 U.S.C.
			 1395u(b)(3)(B)) is amended—
							(i)in subparagraph (B), in the flush language
			 following clause (ii), by striking close of the calendar year following
			 the year in which such service is furnished (deeming any service furnished in
			 the last 3 months of any calendar year to have been furnished in the succeeding
			 calendar year) and inserting period ending 1 calendar year after
			 the date of service; and
							(ii)by adding at the end the following new
			 sentence: In applying subparagraph (B), the Secretary may specify
			 exceptions to the 1 calendar year period specified in such
			 subparagraph.
							(B)Section 1835(a) of such Act (42 U.S.C.
			 1395n(a)) is amended—
							(i)in paragraph (1), by striking period
			 of 3 calendar years and all that follows through the semicolon and
			 inserting period ending 1 calendar year after the date of
			 service;; and
							(ii)by adding at the end the following new
			 sentence: In applying paragraph (1), the Secretary may specify
			 exceptions to the 1 calendar year period specified in such
			 paragraph.
							(b)Effective date
					(1)In generalThe amendments made by subsection (a) shall
			 apply to services furnished on or after March 1, 2010.
					(2)Services furnished before March
			 2010In the case of services
			 furnished before March 1, 2010, a bill or request for payment under section
			 1814(a)(1), 1842(b)(3)(B), or 1835(a) shall be filed not later that December
			 31, 2010.
					105.Physicians who order items or services
			 required to be Medicare enrolled physicians or eligible professionals
				(a)DMESection 1834(a)(11)(B) of the Social
			 Security Act (42 U.S.C. 1395m(a)(11)(B)) is amended by striking
			 physician and inserting physician enrolled under section
			 1866(j) or an eligible professional under section 1848(k)(3)(B) that is
			 enrolled under section 1866(j).
				(b)Home health services
					(1)Part ASection 1814(a)(2) of such Act (42 U.S.C.
			 1395(a)(2)) is amended in the matter preceding subparagraph (A) by inserting
			 in the case of services described in subparagraph (C), a physician
			 enrolled under section 1866(j) or an eligible professional under section
			 1848(k)(3)(B), before or, in the case of
			 services.
					(2)Part BSection 1835(a)(2) of such Act (42 U.S.C.
			 1395n(a)(2)) is amended in the matter preceding subparagraph (A) by inserting
			 , or in the case of services described in subparagraph (A), a physician
			 enrolled under section 1866(j) or an eligible professional under section
			 1848(k)(3)(B), after a physician.
					(c)Application to other items or
			 servicesThe Secretary may
			 extend the requirement applied by the amendments made by subsections (a) and
			 (b) to durable medical equipment and home health services (relating to
			 requiring certifications and written orders to be made by enrolled physicians
			 and health professions) to all other categories of items or services under
			 title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.), including
			 covered part D drugs as defined in section 1860D–2(e) of such Act (42 U.S.C.
			 1395w–102), that are ordered, prescribed, or referred by a physician enrolled
			 under section 1866(j) of such Act (42 U.S.C. 1395cc(j)) or an eligible
			 professional under section 1848(k)(3)(B) of such Act (42 U.S.C.
			 1395w–4(k)(3)(B)).
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to written orders and certifications made on or after
			 July 1, 2010.
				106.Requirement for physicians to provide
			 documentation on referrals to programs at high risk of waste and abuse
				(a)Physicians and other
			 suppliersSection 1842(h) of
			 the Social Security Act (42 U.S.C. 1395u(h)) is amended by adding at the end
			 the following new paragraph:
					
						(9)The Secretary may revoke enrollment, for a
				period of not more than one year for each act, for a physician or supplier
				under section 1866(j) if such physician or supplier fails to maintain and, upon
				request of the Secretary, provide access to documentation relating to written
				orders or requests for payment for durable medical equipment, certifications
				for home health services, or referrals for other items or services written or
				ordered by such physician or supplier under this title, as specified by the
				Secretary.
						.
				(b)Providers of servicesSection 1866(a)(1) of such Act (42 U.S.C.
			 1395cc) is further amended—
					(1)in subparagraph (U), by striking at the end
			 and;
					(2)in subparagraph (V), by striking the period
			 at the end and adding ; and; and
					(3)by adding at the end the following new
			 subparagraph:
						
							(W)maintain and, upon request of the
				Secretary, provide access to documentation relating to written orders or
				requests for payment for durable medical equipment, certifications for home
				health services, or referrals for other items or services written or ordered by
				the provider under this title, as specified by the
				Secretary.
							.
					(c)OIG permissive exclusion
			 authoritySection 1128(b)(11)
			 of the Social Security Act (42 U.S.C. 1320a–7(b)(11)) is amended by inserting
			 , ordering, referring for furnishing, or certifying the need for
			 after furnishing.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to orders, certifications, and referrals made on or
			 after March 1, 2010.
				107.Face to face encounter with patient
			 required before physicians may certify eligibility for home health services or
			 durable medical equipment under Medicare
				(a)Condition of payment for home health
			 services
					(1)Part ASection 1814(a)(2)(C) of such Act is
			 amended—
						(A)by striking and such
			 services and inserting such services; and
						(B)by inserting after care of a
			 physician the following: , and, in the case of a certification
			 made by a physician after March 1, 2010, prior to making such certification the
			 physician must document that the physician himself or herself has had a
			 face-to-face encounter (including through use of telehealth, subject to the
			 requirements in section 1834(m), and other than with respect to encounters that
			 are incident to services involved) with the individual within a reasonable
			 timeframe as determined by the Secretary.
						(2)Part BSection 1835(a)(2)(A) of the Social
			 Security Act is amended—
						(A)by striking and before
			 (iii); and
						(B)by inserting after care of a
			 physician the following: , and (iv) in the case of a
			 certification after March 1, 2010, prior to making such certification the
			 physician must document that the physician has had a face-to-face encounter
			 (including through use of telehealth and other than with respect to encounters
			 that are incident to services involved) with the individual during the 6-month
			 period preceding such certification, or other reasonable timeframe as
			 determined by the Secretary.
						(b)Condition of payment for durable medical
			 equipmentSection
			 1834(a)(11)(B) of the Social Security Act (42 U.S.C. 1395m(a)(11)(B)) is
			 amended—
					(1)by striking Order.—The Secretary
			 and inserting “Order.—
						
							(i)In generalThe
				Secretary
							;
				and
					(2)by adding at the end the following new
			 clause:
						
							(ii)Requirement for face to face
				encounterThe Secretary shall
				require that such an order be written pursuant to the physician documenting
				that a physician, a physician assistant, a nurse practitioner, or a clinical
				nurse specialist (as those terms are defined in section 1861(aa)(5)) has had a
				face-to-face encounter (including through use of telehealth under subsection
				(m) and other than with respect to encounters that are incident to services
				involved) with the individual involved during the 6-month period preceding such
				written order, or other reasonable timeframe as determined by the
				Secretary.
							.
					(c)Application to other areas under
			 MedicareThe Secretary may
			 apply the face-to-face encounter requirement described in the amendments made
			 by subsections (a) and (b) to other items and services for which payment is
			 provided under title XVIII of the Social Security Act based upon a finding that
			 such an decision would reduce the risk of waste, fraud, or abuse.
				(d)Application to MedicaidThe requirements pursuant to the amendments
			 made by subsections (a) and (b) shall apply in the case of physicians making
			 certifications for home health services under title XIX of the Social Security
			 Act in the same manner and to the same extent as such requirements apply in the
			 case of physicians making such certifications under title XVIII of such
			 Act.
				108.Enhanced penalties
				(a)Civil monetary penalties for false
			 statements or delaying inspectionsSection 1128A(a) of the Social Security Act
			 (42 U.S.C. 1320a–7a(a)), as amended by section 102(d)(2)(A), is amended—
					(1)by inserting after paragraph (10) the
			 following new paragraphs:
						
							(11)knowingly makes, uses, or causes to be made
				or used, a false record or statement material to a false or fraudulent claim
				for payment for items and services furnished under a Federal health care
				program; or
							(12)fails to grant timely access, upon
				reasonable request (as defined by the Secretary in regulations), to the
				Inspector General of the Department of Health and Human Services, for the
				purpose of audits, investigations, evaluations, or other statutory functions of
				the Inspector General of the Department of Health and Human
				Services;
							;
				and
					(2)in the first sentence (as so
			 amended)—
						(A)by striking or in cases under
			 paragraph (9) and inserting in cases under paragraph
			 (9); and
						(B)by striking a material fact)
			 and inserting a material fact, in cases under paragraph (11), $50,000
			 for each false record or statement, or in cases under paragraph (12), $15,000
			 for each day of the failure described in such paragraph).
						(b)Medicare Advantage and part D
			 plans
					(1)Ensuring timely inspections relating to
			 contracts with MA organizationsSection 1857(d)(2) of such Act (42 U.S.C.
			 1395w–27(d)(2)) is amended—
						(A)in subparagraph (A), by inserting
			 timely before inspect; and
						(B)in subparagraph (B), by inserting
			 timely before audit and inspect.
						(2)Marketing violationsSection 1857(g)(1) of the Social Security
			 Act (42 U.S.C. 1395w–27(g)(1)) is amended—
						(A)in subparagraph (F), by striking
			 or at the end;
						(B)by inserting after subparagraph (G) the
			 following new subparagraphs:
							
								(H)except as provided under subparagraph (C)
				or (D) of section 1860D–1(b)(1), enrolls an individual in any plan under this
				part without the prior consent of the individual or the designee of the
				individual;
								(I)transfers an individual enrolled under this
				part from one plan to another without the prior consent of the individual or
				the designee of the individual or solely for the purpose of earning a
				commission;
								(J)fails to comply with marketing restrictions
				described in subsections (h) and (j) of section 1851 or applicable implementing
				regulations or guidance; or
								(K)employs or contracts with any individual or
				entity who engages in the conduct described in subparagraphs (A) through (J) of
				this paragraph;
								;
				and
						(C)by adding at the end the following new
			 sentence: The Secretary may provide, in addition to any other remedies
			 authorized by law, for any of the remedies described in paragraph (2), if the
			 Secretary determines that any employee or agent of such organization, or any
			 provider or supplier who contracts with such organization, has engaged in any
			 conduct described in subparagraphs (A) through (K) of this
			 paragraph..
						(3)Provision of false
			 informationSection
			 1857(g)(2)(A) of the Social Security Act (42 U.S.C. 1395w–27(g)(2)(A)) is
			 amended by inserting except with respect to a determination under
			 subparagraph (E), an assessment of not more than the amount claimed by such
			 plan or plan sponsor based upon the misrepresentation or falsified information
			 involved, after for each such determination,.
					(c)Obstruction of program auditsSection 1128(b)(2) of the Social Security
			 Act (42 U.S.C. 1320a–7(b)(2)) is amended—
					(1)in the heading, by inserting
			 or
			 audit after investigation; and
					(2)by striking investigation
			 into and all that follows through the period and inserting
			 “investigation or audit related to—
						
							(i)any offense described in paragraph (1) or
				in subsection (a); or
							(ii)the use of funds received, directly or
				indirectly, from any Federal health care program (as defined in section
				1128B(f)).
							.
					(d)Effective date
					(1)In generalExcept as provided in paragraph (2), the
			 amendments made by this section shall apply to acts committed on or after
			 January 1, 2010.
					(2)ExceptionThe amendments made by subsection (b)(1)
			 take effect on the date of enactment of this Act.
					109.Medicare self-referral disclosure
			 protocol
				(a)Development of self-Referral disclosure
			 protocol
					(1)In generalThe Secretary of Health and Human Services,
			 in cooperation with the Inspector General of the Department of Health and Human
			 Services, shall establish, not later than 6 months after the date of the
			 enactment of this Act, a protocol to enable health care providers of services
			 and suppliers to disclose an actual or potential violation of section 1877 of
			 the Social Security Act (42 U.S.C. 1395nn) pursuant to a self-referral
			 disclosure protocol (in this section referred to as an “SRDP”). The SRDP shall
			 include direction to health care providers of services and suppliers on—
						(A)a specific person, official, or office to
			 whom such disclosures shall be made; and
						(B)instruction on the implication of the SRDP
			 on corporate integrity agreements and corporate compliance agreements.
						(2)Publication on Internet website of SRDP
			 informationThe Secretary of
			 Health and Human Services shall post information on the public Internet website
			 of the Centers for Medicare & Medicaid Services to inform relevant
			 stakeholders of how to disclose actual or potential violations pursuant to an
			 SRDP.
					(3)Relation to advisory opinionsThe SRDP shall be separate from the
			 advisory opinion process set forth in regulations implementing section 1877(g)
			 of the Social Security Act.
					(b)Reduction in amounts owedThe Secretary of Health and Human Services
			 is authorized to reduce the amount due and owing for all violations under
			 section 1877 of the Social Security Act to an amount less than that specified
			 in subsection (g) of such section. In establishing such amount for a violation,
			 the Secretary may consider the following factors:
					(1)The nature and extent of the improper or
			 illegal practice.
					(2)The timeliness of such
			 self-disclosure.
					(3)The cooperation in providing additional
			 information related to the disclosure.
					(4)Such other factors as the Secretary
			 considers appropriate.
					(c)ReportNot later than 18 months after the date on
			 which the SRDP protocol is established under subsection (a)(1), the Secretary
			 shall submit to Congress a report on the implementation of this section. Such
			 report shall include—
					(1)the number of health care providers of
			 services and suppliers making disclosures pursuant to the SRDP;
					(2)the amounts collected pursuant to the
			 SRDP;
					(3)the types of violations reported under the
			 SRDP; and
					(4)such other information as may be necessary
			 to evaluate the impact of this section.
					110.Expansion of the Recovery Audit Contractor
			 (RAC) program
				(a)Expansion to Medicaid
					(1)State plan amendmentSection 1902(a)(42) of the Social Security
			 Act (42 U.S.C. 1396a(a)(42)) is amended—
						(A)by striking that the records
			 and inserting “that—
							
								(A)the
				records
								;
						(B)by inserting and after the
			 semicolon; and
						(C)by adding at the end the following:
							
								(B)not later than December 31, 2010, the State
				shall—
									(i)establish a program under which the State
				contracts (consistent with State law and in the same manner as the Secretary
				enters into contracts with recovery audit contractors under section 1893(h),
				subject to such exceptions or requirements as the Secretary may require for
				purposes of this title or a particular State) with 1 or more recovery audit
				contractors for the purpose of identifying underpayments and overpayments and
				recouping overpayments under the State plan and under any waiver of the State
				plan with respect to all services for which payment is made to any entity under
				such plan or waiver; and
									(ii)provide assurances satisfactory to the
				Secretary that—
										(I)under such contracts, payment shall be made
				to such a contractor only from amounts recovered;
										(II)from such amounts recovered,
				payment—
											(aa)shall be made on a contingent basis for
				collecting overpayments; and
											(bb)may be made in such amounts as the State
				may specify for identifying underpayments;
											(III)the State has an adequate process for
				entities to appeal any adverse determination made by such contractors;
				and
										(IV)such program is carried out in accordance
				with such requirements as the Secretary shall specify, including—
											(aa)for purposes of section 1903(a)(7), that
				amounts expended by the State to carry out the program shall be considered
				amounts expended as necessary for the proper and efficient administration of
				the State plan or a waiver of the plan;
											(bb)that section 1903(d) shall apply to amounts
				recovered under the program; and
											(cc)that the State and any such contractors
				under contract with the State shall coordinate such recovery audit efforts with
				other contractors or entities performing audits of entities receiving payments
				under the State plan or waiver in the State, including efforts with Federal and
				State law enforcement with respect to the Department of Justice, including the
				Federal Bureau of Investigations, the Inspector General of the Department of
				Health and Human Services, and the State Medicaid fraud control unit;
				and
											.
						(2)Coordination; regulations
						(A)In generalThe Secretary of Health and Human Services,
			 acting through the Administrator of the Centers for Medicare & Medicaid
			 Services, shall coordinate the expansion of the Recovery Audit Contractor
			 program to Medicaid with States, particularly with respect to each State that
			 enters into a contract with a recovery audit contractor for purposes of the
			 State's Medicaid program prior to December 31, 2010.
						(B)RegulationsThe Secretary of Health and Human Services
			 shall promulgate regulations to carry out this subsection and the amendments
			 made by this subsection, including with respect to conditions of Federal
			 financial participation, as specified by the Secretary.
						(b)Expansion to Medicare parts C and
			 DSection 1893(h) of the
			 Social Security Act (42 U.S.C. 1395ddd(h)) is amended—
					(1)in paragraph (1), in the matter preceding
			 subparagraph (A), by striking part A or B and inserting
			 this title;
					(2)in paragraph (2), by striking parts
			 A and B and inserting this title;
					(3)in paragraph (3), by inserting (not
			 later than December 31, 2010, in the case of contracts relating to payments
			 made under part C or D) after 2010;
					(4)in paragraph (4), in the matter preceding
			 subparagraph (A), by striking part A or B and inserting
			 this title; and
					(5)by adding at the end the following:
						
							(9)Special rules relating to parts C and
				DThe Secretary shall enter
				into contracts under paragraph (1) to require recovery audit contractors
				to—
								(A)ensure that each MA plan under part C has
				an anti- fraud plan in effect and to review the effectiveness of each such
				anti-fraud plan;
								(B)ensure that each prescription drug plan
				under part D has an anti- fraud plan in effect and to review the effectiveness
				of each such anti-fraud plan;
								(C)examine claims for reinsurance payments
				under section 1860D–15(b) to determine whether prescription drug plans
				submitting such claims incurred costs in excess of the allowable reinsurance
				costs permitted under paragraph (2) of that section; and
								(D)review estimates submitted by prescription
				drug plans by private plans with respect to the enrollment of high cost
				beneficiaries (as defined by the Secretary) and to compare such estimates with
				the numbers of such beneficiaries actually enrolled by such
				plans.
								.
					(c)Annual reportThe Secretary of Health and Human Services,
			 acting through the Administrator of the Centers for Medicare & Medicaid
			 Services, shall submit an annual report to Congress concerning the
			 effectiveness of the Recovery Audit Contractor program under Medicaid and
			 Medicare and shall include such reports recommendations for expanding or
			 improving the program.
				111.Requirements for the transmission of
			 management implication reports by the HHS OIGSection 1128G of the Social Security Act, as
			 added by section 102(a), is amended by adding at the end the following new
			 subsection:
				
					(f)Transmission of management implication
				reports by the HHS OIG
						(1)Congressional notificationNot later than 30 days after the
				transmission by the Inspector General of the Department of Health and Human
				Services to another agency of the Department of Health and Human Services of a
				management implication report, the Inspector General shall notify the relevant
				committees of Congress of such transmission.
						(2)Secretarial responseThe Secretary shall respond to a management
				implication report transmitted under paragraph (1) not later than 90 days after
				such transmission.
						(3)Relevant committees of congress
				definedIn this subsection,
				the term relevant committees of Congress means the Committees on
				Ways and Means and Energy and Commerce of the House of Representatives and the
				Committee on Finance of the
				Senate.
						.
			112.Medical ID theft information sharing
			 program and clearinghouse
				(a)EstablishmentNot later than 24 months after the date of
			 enactment of this Act, the Secretary of Health and Human Services (in this
			 section referred to as the Secretary), acting through the
			 Administrator of the Centers for Medicare & Medicaid Services and in
			 coordination with the Chairman of the Federal Trade Commission, shall establish
			 an information sharing program regarding beneficiary medical ID theft under the
			 programs under titles XVIII, XIX, and XXI of the Social Security Act (in this
			 section referred to as the program).
				(b)Contents of programThe program shall include—
					(1)the establishment of methods to identify
			 and detect relevant warning signs of medical ID theft;
					(2)the establishment of appropriate responses
			 to such warning signs that would mitigate and prevent beneficiary medical ID
			 theft; and
					(3)the development of a detailed plan to
			 update the program as appropriate, taking into consideration such warning signs
			 and appropriate responses.
					(c)Establishment of
			 clearinghouseThe Secretary,
			 in coordination with the Chairman of the Federal Trade Commission, shall
			 establish a clearinghouse at the Centers for Medicare & Medicaid Services
			 that collects reports of ID theft against beneficiaries under the programs
			 under titles XVIII, XIX, and XXI of the Social Security Act from the Federal
			 Trade Commission and other sources determined appropriate by the Secretary.
			 Such clearinghouse shall be used to fight medical ID theft against
			 beneficiaries and to prevent the improper payment of claims under such
			 programs.
				IIAdditional Medicaid Provisions
			201.Termination of provider participation under
			 Medicaid if terminated under Medicare or other State planSection 1902(a)(39) of the Social Security
			 Act (42 U.S.C. 42 U.S.C. 1396a(a)) is amended by inserting after
			 1128A, the following: terminate the participation of any
			 individual or entity in such program if (subject to such exceptions as are
			 permitted with respect to exclusion under sections 1128(c)(3)(B) and
			 1128(d)(3)(B)) participation of such individual or entity is terminated under
			 title XVIII or any other State plan under this title,.
			202. Medicaid exclusion from participation
			 relating to certain ownership, control, and management
			 affiliationsSection 1902(a)
			 of the Social Security Act (42 U.S.C. 1396a(a)), as amended by section 101(b),
			 is amended by inserting after paragraph (74) the following:
				
					(75)provide that the State agency described in
				paragraph (9) exclude, with respect to a period, any individual or entity from
				participation in the program under the State plan if such individual or entity
				owns, controls, or manages an entity that (or if such entity is owned,
				controlled, or managed by an individual or entity that)—
						(A)has unpaid overpayments (as defined by the
				Secretary) under this title during such period determined by the Secretary or
				the State agency to be delinquent;
						(B)is suspended or excluded from participation
				under or whose participation is terminated under this title during such period;
				or
						(C)is affiliated with an individual or entity
				that has been suspended or excluded from participation under this title or
				whose participation is terminated under this title during such
				period;
						.
			203.Billing agents, clearinghouses, or other
			 alternate payees required to register under Medicaid
				(a)In generalSection 1902(a) of the Social Security Act
			 (42 U.S.C. 42 U.S.C. 1396a(a)), as amended by section 202(a), is amended by
			 inserting after paragraph (75) the following:
					
						(76)provide that any agent, clearinghouse, or
				other alternate payee (as defined by the Secretary) that submits claims on
				behalf of a health care provider must register with the State and the Secretary
				in a form and manner specified by the Secretary;
				and
						.
				204. Requirement to report expanded set of data
			 elements under MMIS to detect fraud and abuse
				(a)In generalSection 1903(r)(1)(F) of the Social
			 Security Act (42 U.S.C. 1396b(r)(1)(F)) is amended by inserting after
			 necessary the following: and including, for data
			 submitted to the Secretary on or after March 1, 2010, data elements from the
			 automated data system that the Secretary determines to be necessary for program
			 integrity, program oversight, and administration, at such frequency as the
			 Secretary shall determine.
				(b)Managed care organizations
					(1)In generalSection 1903(m)(2)(A)(xi) of the Social
			 Security Act (42 U.S.C. 1396b(m)(2)(A)(xi)) is amended by inserting and
			 for the provision of such data to the State at a frequency and level of detail
			 to be specified by the Secretary after patients.
					(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply with respect to contract years beginning on or after
			 March 1, 2010.
					205.Prohibition on payments to institutions or
			 entities located outside of the United StatesSection 1902(a) of the Social Security Act
			 (42 U.S.C. 1396b(a)), as amended by section 203, is amended by inserting after
			 paragraph (76) the following new paragraph:
				
					(77)provide that the State shall not provide
				any payments for items or services provided under the State plan or under a
				waiver to any financial institution or entity located outside of the United
				States.
					.
			206.Overpayments
				(a)Extension of period for collection of
			 overpayments due to fraud
					(1)In generalSection 1903(d)(2) of the Social Security
			 Act (42 U.S.C. 1396b(d)(2)) is amended—
						(A)in subparagraph (C)—
							(i)in the first sentence, by striking
			 60 days and inserting 1 year; and
							(ii)in the second sentence, by striking
			 60 days and inserting 1-year period; and
							(B)in subparagraph (D)—
							(i)in inserting (i) after
			 (D); and
							(ii)by adding at the end the following:
								
									(ii)In any case where the State is unable to
				recover a debt which represents an overpayment (or any portion thereof) made to
				a person or other entity due to fraud within 1 year of discovery because there
				is not a final determination of the amount of the overpayment under an
				administrative or judicial process (as applicable), including as a result of a
				judgment being under appeal, no adjustment shall be made in the Federal payment
				to such State on account of such overpayment (or portion thereof) before the
				date that is 30 days after the date on which a final judgment (including, if
				applicable, a final determination on an appeal) is
				made.
									.
							(2)Effective
			 dateThe amendments made by
			 this subsection take effect on the date of enactment of this Act and apply to
			 overpayments discovered on or after that date.
					(b)Corrective actionThe Secretary shall promulgate regulations
			 that require States to correct Federally identified claims overpayments, of an
			 ongoing or recurring nature, with new Medicaid Management Information System
			 (MMIS) edits, audits, or other appropriate corrective action.
				207.Mandatory State use of national correct
			 coding initiativeSection
			 1903(r) of the Social Security Act (42 U.S.C. 1396b(r)) is amended—
				(1)in paragraph (1)(B)—
					(A)in clause (ii), by striking
			 and at the end;
					(B)in clause (iii), by adding
			 and after the semi-colon; and
					(C)by adding at the end the following new
			 clause:
						
							(iv)effective for claims filed on or after
				October 1, 2010, incorporate compatible methodologies of the National Correct
				Coding Initiative administered by the Secretary (or any successor initiative to
				promote correct coding and to control improper coding leading to inappropriate
				payment) and such other methodologies of that Initiative (or such other
				national correct coding methodologies) as the Secretary identifies in
				accordance with paragraph (4);
							;
				and
					(2)by adding at the end the following new
			 paragraph:
					
						(4)For purposes of paragraph (1)(B)(iv), the
				Secretary shall do the following:
							(A)Not later than September 1, 2010:
								(i)Identify those methodologies of the
				National Correct Coding Initiative administered by the Secretary (or any
				successor initiative to promote correct coding and to control improper coding
				leading to inappropriate payment) which are compatible to claims filed under
				this title.
								(ii)Identify those methodologies of such
				Initiative (or such other national correct coding methodologies) that should be
				incorporated into claims filed under this title with respect to items or
				services for which States provide medical assistance under this title and no
				national correct coding methodologies have been established under such
				Initiative with respect to title XVIII.
								(iii)Notify States of—
									(I)the methodologies identified under
				subparagraphs (A) and (B) (and of any other national correct coding
				methodologies identified under subparagraph (B)); and
									(II)how States are to incorporate such
				methodologies into claims filed under this title.
									(B)Not later than March 1, 2011, submit a
				report to Congress that includes the notice to States under clause (iii) of
				subparagraph (A) and an analysis supporting the identification of the
				methodologies made under clauses (i) and (ii) of subparagraph
				(A).
							.
				208.Payment for illegal unapproved
			 drugs
				(a)FindingsCongress finds that each year, the Medicaid
			 program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.)
			 pays millions of dollars in reimbursement for covered outpatient drugs that are
			 not approved by the Food and Drug Administration under a new drug application
			 under section 505(b) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 355(b)) or an abbreviated new drug application under section 505(j) of such
			 Act, or that such drug is not subject such section 505 or section 512 due to
			 the application of section 201(p) of such Act (21 U.S.C. 321(p)).
				(b)Listing of drugs and devicesSection 510 of the Food, Drug and Cosmetic
			 Act (21 U.S.C. 360) is amended—
					(1)in subsection (j)(1)(B)—
						(A)in clause (i), by inserting in the
			 case of a drug, the authority under this Act that does not require such drug to
			 be subject to section 505 and section 512, after labeling for
			 such drug or device,; and
						(B)in clause (ii), by inserting , in
			 the case of a drug, the authority under this Act that does not require such
			 drug to be subject to section 505 and section 512, after for
			 such drug or device; and
						(2)in subsection (f)—
						(A)by striking (f) The
			 Secretary and inserting the following:
							
								(f)Inspection by public of
				registration
									(1)In generalThe
				Secretary
									;
				and
						(B)by adding at the end the following:
							
								(2)List of drugs that are not approved under
				section 505 or 512Not later
				than January 1, 2011, the Secretary shall make available to the public on the
				Internet website of the Food and Drug Administration a list that includes, for
				each drug described in subsection (j)(1)(B)—
									(A)the drug;
									(B)the person who listed such drug; and
									(C)the authority under this Act that does not
				require such drug to be subject to section 505 and section 512, as provided by
				such person in such
				list.
									.
						(c)Payment for covered outpatient
			 drugsSection 1927 of the
			 Social Security Act (42 U.S.C. 1396r–8) is amended by inserting at the end the
			 following:
					
						(l)ConditionBeginning January 1, 2011, no State shall
				make any payment under this section for any covered outpatient drug unless such
				State first verifies with the Food and Drug Administration that such covered
				outpatient drug has been approved by the Food and Drug Administration under a
				new drug application under section 505(b) of the Federal Food, Drug, and
				Cosmetic Act (21 U.S.C. 355(b)) or an abbreviated new drug application under
				section 505(j) of such Act, or that such drug is not subject such section 505
				or section 512 due to the application of section 201(p) of such Act (21 U.S.C.
				321(p)). The Secretary shall have the authority to proscribe regulations to
				create an information sharing protocol to allow States to verify that a covered
				outpatient drug has been approved by the Food and Drug
				Administration.
						.
				209.General effective date
				(a)In generalExcept as otherwise provided in this
			 subtitle, this subtitle and the amendments made by this subtitle take effect on
			 January 1, 2011, without regard to whether final regulations to carry out such
			 amendments and subtitle have been promulgated by that date.
				(b)Delay if state legislation
			 requiredIn the case of a
			 State plan for medical assistance under title XIX of the Social Security Act or
			 a child health plan under title XXI of such Act which the Secretary of Health
			 and Human Services determines requires State legislation (other than
			 legislation appropriating funds) in order for the plan to meet the additional
			 requirement imposed by the amendments made by this subtitle, the State plan or
			 child health plan shall not be regarded as failing to comply with the
			 requirements of such title solely on the basis of its failure to meet this
			 additional requirement before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State legislature
			 that begins after the date of the enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of such session shall be deemed to be a separate regular
			 session of the State legislature.
				IIIAdditional provisions
			301.Requiring individuals or entities that
			 participate in or conduct activities under Federal health care programs to
			 comply with certain Congressional requests
				(a)In generalSection 1128G of the Social Security Act,
			 as added by section 102(a) and amended by section 111, is amended by adding at
			 the end the following new subsection:
					
						(g)Compliance with certain requests by
				individuals and entities that participate in or conduct activities under
				Federal health care programs
							(1)In generalAny individual or entity that participates
				in or conducts activities under a Federal health care program (as defined in
				section 1128B(f)) shall, as a condition of such participation or such conduct,
				comply (at a time and in a manner specified by the Chairman or ranking member)
				with any request submitted by the Chairman or the ranking member of a relevant
				committee of Congress to the individual or entity for the following:
								(A)Documents.
								(B)Information.
								(C)Interviews.
								(2)Relevant committee of congress
				definedIn this subsection,
				the term relevant committee of Congress means the Committees on
				Ways and Means and Energy and Commerce of the House of Representatives and the
				Committee on Finance of the
				Senate.
							.
				(b)Effective
			 dateThe amendments made by
			 this section shall take effect on the date that is 2 years after the date of
			 enactment of this Act.
				302.Amendments to the False Claims
			 ActSection 3730(h) of title
			 31, United States Code, is amended—
				(1)in paragraph (1), by striking or
			 agent on behalf of the employee, contractor, or agent or associated others in
			 furtherance of other efforts to stop 1 or more violations of this
			 subchapter and inserting agent or associated others in
			 furtherance of an action under this section or other efforts to stop 1 or more
			 violations of this subchapter; and
				(2)by adding at the end the following:
					
						(3)Limitation on bringing civil
				actionA civil action under
				this subsection may not be brought more than 2 years after the date when the
				retaliation
				occurred.
						.
				303.Dismissal of certain actions or claims
			 under the False Claims ActSection 3730(e) of title 31, United States
			 Code, is amended by striking paragraph (4) and inserting the following:
				
					(4)(A)The court shall dismiss an action or claim
				under this section, unless opposed by the Government, if substantially the same
				allegations or transactions as alleged in the action or claim were publicly
				disclosed—
							(i)in a Federal criminal, civil, or
				administrative hearing in which the Government or its agent is a party;
							(ii)in a congressional, Government
				Accountability Office, or other Federal report, hearing, audit, or
				investigation; or
							(iii)from the news media, unless the action is
				brought by the Attorney General or the person bringing the action is an
				original source of the information.
							(B)For purposes of this paragraph, the term
				original source means an individual who—
							(i)prior to a public disclosure under
				subsection (e)(4)(a), has voluntarily disclosed to the Government the
				information on which allegations or transactions in a claim are based;
				or
							(ii)has knowledge that is independent of and
				materially adds to the publicly disclosed allegations or transactions, and has
				voluntarily provided the information to the Government before filing an action
				under this
				section.
							.
			
